       Case 5:20-cv-00085-STE Document 30 Filed 02/26/21 Page 1 of 20




              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

CHARLES SMALLWOOD,                               )
                                                 )
       Plaintiff,                                )
                                                 )
v.                                               )      Case No. CIV-20-85-STE
                                                 )
ANDREW M. SAUL,                                  )
Commissioner of the Social Security              )
Administration,                                  )
                                                 )
       Defendant.                                )

                     MEMORANDUM OPINION AND ORDER

       Plaintiff brings this action pursuant to 42 U.S.C. § 405(g) for judicial review of

the final decision of the Commissioner of the Social Security Administration denying

Plaintiff’s applications for disability insurance benefits under the Social Security Act.

The Commissioner has answered and filed a transcript of the administrative record

(hereinafter TR. ____). The parties have consented to jurisdiction over this matter by

a United States magistrate judge pursuant to 28 U.S.C. § 636(c).

       The parties have briefed their positions, and the matter is now at issue. Based

on the Court’s review of the record and the issues presented, the Court REVERSES

AND REMANDS the Commissioner’s decision.

I.     PROCEDURAL BACKGROUND

       On September 16, 2011, Mr. Smallwood applied for disability insurance benefits

and supplemental security income, alleging a disability beginning September 1, 2010.

(TR. 285-297). Following a hearing, an Administrative Law Judge (ALJ) issued an

unfavorable decision on June 25, 2013. (TR. 148-160). The Appeals Council remanded
       Case 5:20-cv-00085-STE Document 30 Filed 02/26/21 Page 2 of 20




the case and the ALJ issued a second unfavorable decision on September 8, 2014. (TR.

1402-1420). On April 29, 2016, the Appeals Council denied Plaintiff’s request for review

of the second administrative decision. (TR. 1-3). Mr. Smallwood appealed the denial

of benefits in federal court, by means of filing a Complaint in the Eastern District of

Oklahoma on August 4, 2016—Case No. 16-CV-289-JHP. (TR. 1378-1380). In that

case, the Court granted the Commissioner’s unopposed motion for remand and the

case was remanded on January 30, 2017. (TR. 1384-1389).

      Following another administrative hearing, an ALJ issued a third unfavorable

decision on June 20, 2018. (TR. 1292-1317). The Appeals Council denied Plaintiff’s

request for review of that decision, making it the final decision of the Commissioner.

(TR. 1280-1283).

II.   THE ADMINISTRATIVE DECISION

      The ALJ followed the five-step sequential evaluation process required by agency

regulations. See Fischer-Ross v. Barnhart, 431 F.3d 729, 731 (10th Cir. 2005); 20

C.F.R. §§ 404.1520 & 416.920. At step one, the ALJ determined that Plaintiff had not

engaged in substantial gainful activity during a closed period from September 1, 2010

through December 31, 2014. (TR. 1295-1298, 1314-1315).

      At step two, the ALJ determined Mr. Smallwood had several severe impairments,

discussed in detail below. See TR. 1298; see infra. At step three, the ALJ found that

Plaintiff’s impairments did not meet or medically equal any of the presumptively

disabling impairments listed at 20 C.F.R. Part 404, Subpart P, Appendix 1 (TR. 1299).




                                           2
       Case 5:20-cv-00085-STE Document 30 Filed 02/26/21 Page 3 of 20




       At step four, the ALJ concluded that Mr. Smallwood retained the residual

functional capacity (RFC) to:

       [P]erform “light” work as defined in 20 CFR 404.1567(b) and 416.967(b)
       with occasional climbing of ramps and stairs; no climbing of ladders,
       ropes, or scaffolds; frequent balancing; occasional stooping or kneeling;
       no crouching or crawling; and frequent reaching, handling, and fingering.
       He must avoid concentrated exposure to unprotected heights and
       unprotected moving mechanical parts. He can perform simple, routine
       tasks. He can tolerate occasional interaction with supervisors and co-
       workers, and incidental contact with the general public in performing
       work tasks. He can respond appropriately to changes in a routine work
       setting. Time off-task can be accommodated by normal work breaks.

(TR. 1303).

       With this RFC, the ALJ concluded that Plaintiff could not perform his past

relevant work. (TR. 1315). Thus, the ALJ presented the RFC limitations to a vocational

expert (VE) to determine whether there were other jobs in the national economy that

Plaintiff could perform. (TR. 1374). Given the limitations, the VE identified three jobs

from the Dictionary of Occupational Titles. (TR. 1374). At step five, the ALJ adopted

the VE’s testimony and concluded that Mr. Smallwood was not disabled based on his

ability to perform the identified jobs. (TR. 1316-1317).

III.   ISSUES PRESENTED

       On appeal, Plaintiff alleges error: (1) at step two; (2) in the ALJ’s evaluation of

medical evidence; and (3) in the ALJ’s consideration of evidence during a closed period

of disability. (ECF Nos. 23 & 29). The Court finds: (1) any error at step two to be

harmless and (2) error in the ALJ’s evaluation of certain medical evidence. In light of

the error noted, remand is necessary. On remand, the ALJ shall re-evaluate the medical




                                            3
       Case 5:20-cv-00085-STE Document 30 Filed 02/26/21 Page 4 of 20




evidence and, if necessary, further consider the evidence related to Plaintiff’s claim

concerning the closed period of disability, pursuant to the instructions below.

IV.   STANDARD OF REVIEW

      This Court reviews the Commissioner’s final decision “to determin[e] whether

the Commissioner applied the correct legal standards and whether the agency’s factual

findings are supported by substantial evidence.” Noreja v. Commissioner, SSA, 952

F.3d. 1172, 1177 (10th Cir. 2020) (citation omitted). Under the “substantial evidence”

standard, a court looks to an existing administrative record and asks whether it

contains “sufficien[t] evidence” to support the agency’s factual determinations. Biestek

v. Berryhill, 139 S. Ct. 1148, 1154 (2019). “Substantial evidence … is more than a mere

scintilla … and means only—such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.” Biestek v. Berryhill, 139 S. Ct. at 1154 (internal

citations and quotation marks omitted).

      While the court considers whether the ALJ followed the applicable rules of law

in weighing particular types of evidence in disability cases, the court will “neither

reweigh the evidence nor substitute [its] judgment for that of the agency.” Vigil v.

Colvin, 805 F.3d 1199, 1201 (10th Cir. 2015) (internal quotation marks omitted).

V.    STEP TWO

      The Court finds any error at step two is harmless.

      At step two, in bolded typeface, the ALJ stated:

      The claimant has the following severe impairments: diabetes
      mellitus type II; chondromalacia of the right patella (with
      effusion and grating), and septic arthritis of the right knee with
      synovitis, status post synovectomy times, with irrigation and

                                           4
       Case 5:20-cv-00085-STE Document 30 Filed 02/26/21 Page 5 of 20




      debridement, and right knee removal of deep implant; bipolar
      disorder; panic disorder with agoraphobia; generalized anxiety
      disorder; social phobia; personality disorder; PTSD.

(TR. 1298) (citation omitted). The following narrative appeared subsequent to this

finding, in non-bolded typeface:

      The Claimant alleges disability due to obesity, diabetes mellitus, tinnitus
      and hearing loss, hypertension, obstructive sleep apnea, shoulder
      impairment, degenerative joint disease of the knees, right leg
      impairment, back impairment, metabolic syndrome, bipolar disorder,
      PTSD, panic disorder with agoraphobia, generalized anxiety disorder,
      personality disorder, and social phobia. The above medically
      determinable impairments significantly limit the ability to perform basic
      work activities as required by SSR 85-28 and are therefore severe.

      After carefully considering the medical evidence of record in its entirety,
      I find that the claimant has the additional medically determinable
      impairments of obesity, hypertension, obstructive sleep apnea, tinnitus
      and hearing loss, hepatic steatosis, status post ruptured back cyst,
      asthma, bilateral shoulder strain/sprain, and right elbow lateral
      epicondylitis. These include impairments which may have caused more
      than minimal limitation in the short-term, but responded well to
      treatment, with improved symptomatology, and therefore failed to meet
      the durational requirement of causing more than minimal limitation for
      at least 12 months to be considered severe; chronic impairments for
      which the claimant has received only routine, conservative care, and the
      findings and/or symptoms related to which do not indicate more than
      minimal limitation; and impairments that were diagnosed and/or treated
      prior to the alleged disability onset date, the residual effects of which do
      not cause more than minimal limitation. Accordingly, I find that these
      impairments, considered singly and in combination, do not significantly
      limit the ability to perform basic work activities and are therefore
      nonsevere.

(TR. 1298) (citations omitted).

      According to Plaintiff, the ALJ erred by finding the impairments of obesity,

tinnitus and hearing loss, hypertension, and obstructive sleep apnea both severe and

non-severe. (ECF No. 23:5-6; 29:2-4). Plaintiff characterizes the error as a


                                           5
       Case 5:20-cv-00085-STE Document 30 Filed 02/26/21 Page 6 of 20




“monumental failure at step two,” preventing argument “against the step two findings

when they are clearly contradictory.” (ECF No. 23:5). In addition, Mr. Smallwood

alleges that the ALJ erred by finding Plaintiff’s metabolic syndrome severe, “then

fail[ing] to discuss how that syndrome affects his ability to perform the jobs he later

relied on at step five[.]” (ECF No. 23:5). According to Plaintiff, the “faulty” evaluations

at step two impacted the entire disability determination. See ECF No. 23:5 (“It is

beyond all doubt that all of a claimant’s impairments must be considered throughout

the full sequential disability process.”); see also ECF No. 29:4 (“The effects of all

impairments should be considered throughout the disability determination, and failure

to consider all of Claimant’s impairments is reversible error.”) (emphasis in original).

       The Court recognizes the obvious discrepancy in the ALJ’s step two findings.

Although the bold-faced finding did not recognize the obesity, tinnitus and hearing

loss, hypertension, and obstructive sleep apnea as “severe” impairments, a finding of

severity was reached in the first paragraph of the subsequent narrative with a

contradictory finding in the second paragraph. See supra. Despite the discrepancy,

however, it is apparent that the ALJ considered the effects of all of Plaintiff’s

impairments, severe or not, and including the metabolic syndrome, when assessing

the RFC. See TR. 1303-1304 (reciting RFC and stating: “In making this finding, I have

considered the entire medical record even when not explicitly discussed”); TR. 1313

(“I have considered all of the claimant’s impairments, both severe and nonsevere, in

reaching the residual function capacity established herein.”).




                                            6
       Case 5:20-cv-00085-STE Document 30 Filed 02/26/21 Page 7 of 20




      “Where, as here, the ALJ indicates he has considered all the evidence our

practice is to take the ALJ at [his] word.” Wall v. Astrue, 561 F.3d 1048, 1070 (10th

Cir. 2009) (internal quotation marks omitted; alterations in original). Because the ALJ

considered all of the impairments in assessing the RFC, there exists no resulting error

in the hypothetical to the VE on which the step five findings were based. See Orso v.

Colvin, 658 F. App’x 418, 420–21 (10th Cir. 2016) (no error in hypothetical which

contained limitations from the RFC, which the Court had “already concluded was not

erroneous.”). Thus, the Court concludes that any error at step two was harmless,

because the discrepancy in the written findings at that step did not improperly affect

the ALJ’s analysis at the subsequent steps of the disability determination. See Allen v.

Barnhart, 357 F.3d 1140, 1145 (10th Cir. 2004) (harmless error appropriate when,

based on material the ALJ did at least consider (just not properly), the Court can

“confidently say that no reasonable administrative factfinder, following the correct

analysis, could have resolved the factual matter in any other way.”).

VI.   THE ALJ’S EVALUATION OF THE EVIDENCE

      Plaintiff alleges legal error in the ALJ’s evaluation of certain medical opinions

and a lack of substantial evidence to support the ALJ’s decision as a whole. See ECF

Nos. 23: 6-12, 29:4-6. The medical opinions challenged are:

          1. The November 14, 2012 Mental Residual Functional Capacity Assessment
             from Dr. Paula Kresser;

          2. The August 8, 2014 letter from psychiatrist, Dr. Theresa Farrow, which
             stated that Plaintiff was “unable to work;” and




                                           7
       Case 5:20-cv-00085-STE Document 30 Filed 02/26/21 Page 8 of 20




            3. The opinion from medical expert, Dr. John Hickman, regarding Plaintiff’s
               mental impairments from September 1, 2010 through December 31,
               2014.

The Court finds legal error in the ALJ’s evaluation of the evidence from Dr. Hickman,

warranting remand, which prevents a finding on Plaintiff’s challenge to the sufficiency

of the evidence as a whole.

       A.       The Opinions

       On November 14, 2012, State Agency psychologist Dr. Kresser reviewed

Plaintiff’s evidentiary file and completed a “Mental Residual Functional Capacity

Assessment” form. (TR. 604-606). According to Dr. Kresser, Plaintiff was “markedly

limited” in his abilities to:

            •   interact appropriately with the general public;

            •   accept instructions and respond appropriately to criticism from

                supervisors;

            •   get along with coworkers or peers without distracting them or exhibiting
                behavioral extremes;
            •   maintain socially appropriate behavior and to adhere to basic standards
                of neatness and cleanliness; and

            •   respond appropriately to changes in the work setting.

(TR. 605). In a narrative which accompanied the MRFC form, Dr. Kresser explained

that when Plaintiff presented to Carl Albert for treatment in June 2010, “medication

was partially effective but not enough.” (TR. 591). Dr. Kresser also stated:

       Evidence indicates marked limitations in interaction with others and
       social judgment as early as alleged onset date with decreased lack of
       concentration and attention and anxiety, Claimant does not seem to be



                                             8
       Case 5:20-cv-00085-STE Document 30 Filed 02/26/21 Page 9 of 20




      able to function outside of the home and then only if watching TV,
      playing video games, or reading.

      Evidence indicates partial response to medication with significant
      residuals. Evidence indicates expedited MRFC with marked limitations in
      dealing with co-workers, public, and supervisors and marked limitations
      in ability to adapt to change. Adverse onset inferred to June 2011.

(TR. 592).1

      The administrative record also contains evidence of Plaintiff’s treatment at the

Carl Albert Community Health Center for various periods on and off from June 2012-

January 2018. (TR. 564-590, 607-631, 903-913, 1259-1268, 1278-1279, 1754-1781,

1826-1869, 1996-2005). Dr. Farrow was one of numerous practitioners to treat Plaintiff

at Carl Albert, and the record includes her treatment notes dated June 14, 2012,

August 8, 2012, September 4, 2012, November 28, 2012, February 26, 2013, August

28, 2013, September 19, 2013, and March 26, 2015. (TR. 565, 572, 583-584, 613-616,

629-631, 904-909, 1850-1852). The record also contains a letter from Dr. Farrow dated

August 8, 2014, stating that she had treated Mr. Smallwood for various diagnoses and

he was “unable to work at th[at] time.” (TR. 1279).

      Finally, the record contains a “Medical Interrogatory—Mental Impairment(s)—

Adult” form to assess Plaintiff’s mental impairment(s) which had been completed by

Dr. Hickman, a medical expert who had been contacted by the ALJ to review Mr.

Smallwood’s file, prior to the third administrative hearing. (TR. 2006-2011). Dr.




1
  Dr. Kresser also completed a “Psychiatric Review Technique” form, but this form is not
considered a “medical opinion.” See Whelchel v. Barnhart, 94 F. App’x 703, 707, 2004 WL
613925, at *3 (10th Cir. 2004) (noting that a PRT form “was not a medical opinion”).


                                           9
       Case 5:20-cv-00085-STE Document 30 Filed 02/26/21 Page 10 of 20




Hickman’s opinion was two-fold. First, Dr. Hickman stated that Mr. Smallwood met

and/or equaled three “listed” mental impairments—Listings 12.05, 12.06, and 12.15

which began September 1, 2010

and lasted through December 31, 2014. (TR. 2007, 2009).2 In support of this finding,

Dr. Hickman found that Mr. Smallwood’s mental impairment was “serious and

persistent,” meaning:

       there is a medically documented history of the existence of the disorder
       over a period of at least two years and there is evidence of both medical
       treatment, mental health therapy, psychosocial support(s), or a highly
       structured setting(s) that is ongoing and that diminishes the symptoms
       and signs of the claimant’s mental disorder, AND marginal adjustment,
       meaning that the claimant has minimal capacity to adapt to changes in
       his/her environment or to demands that are not already part of his/her
       daily life.

(TR. 2010).

       Second, Dr. Hickman rated Plaintiff’s mental impairments in four mental

domains, finding that Plaintiff suffered “moderate” limitations in his ability to

“understand, remember, or apply information;” and “marked” limitations in his abilities

to: (1) interact with others, (2) concentrate, persist, and maintain pace, and (3) adapt

or manage himself. (TR. 2008).




2
  At step three, the ALJ must determine whether the claimant’s impairment is “equivalent to
one of a number of listed impairments that the Secretary acknowledged as so severe as to
preclude substantial gainful activity.” Clifton v. Chater, 79 F.3d 1007, 1009 (10th Cir. 1996). If
this standard is met, the claimant is considered per se disabled. Knipe v. Heckler, 755 F.2d
141, 146 (10th Cir. 1985). The question of whether a claimant meets or equals a listed
impairment is strictly a medical determination. Ellison v. Sullivan, 929 F.2d 534, 536 (10th Cir.
1990).

                                               10
      Case 5:20-cv-00085-STE Document 30 Filed 02/26/21 Page 11 of 20




       B.     The ALJ’s Evaluation of the Opinions

       The ALJ acknowledged the challenged opinions, but accorded them little weight.

(TR. 1309, 1312). In doing so, the ALJ began by acknowledging Dr. Kresser’s MRFC

form and accompanying narrative, noting specifically the areas in which Dr. Kresser

had found Plaintiff “markedly” limited. (TR. 1308-1309). The ALJ then stated: “I

acknowledge that there are other mental opinions in the file that opine a similar degree

of mental limitations as that Dr. Kresser opined.” (TR. 1309). The ALJ then referenced:

(1) Dr. Farrow’s August 8, 2014 opinion that Mr. Smallwood was “unable to work” at

that time and (2) various Global Assessment of Functioning scores (GAF scores) which

Dr. Farrow had assessed in 2012, 2013 and 2015. (TR. 1309). Finally, the ALJ

recognized the portion of Dr. Hickman’s opinion which rated Plaintiff’s impairments in

the four mental domains. (TR. 1309).

       After acknowledging certain portions of the challenged opinions, the ALJ began

his evaluation by discounting Dr. Hickman’s opinion, stating:

       Though he is a specialist in the field of psychology who is familiar with
       Social Security policy and regulations, I give little weight to his opinion,
       because it is neither consistent with nor supported by the longitudinal
       mental health treating notes. He listed only evidentiary citations in
       support of the degree or limitation he opines, including a citation to Dr.
       Kresser’s narrative, but provided no explanation or discussion.

(TR. 1309) (internal citations omitted).

       The ALJ next discounted Dr. Farrow’s opinions, relying on the fact that they had

been based on findings “before [Mr. Smallwood] was stabilized.” (TR. 1309). At this

point, the ALJ stated:




                                           11
      Case 5:20-cv-00085-STE Document 30 Filed 02/26/21 Page 12 of 20




      However, as discussed in the following paragraphs, the longitudinal
      medical evidence of record indicates that when the claimant adheres to
      his mental health regimen as prescribed, he reports that his mental
      symptoms are greatly improved, if not completely resolved, with
      exacerbations due almost solely to familiar stressors, sometimes in
      combination with lapses in medication. As such, I find that the opinions
      of Drs. Kresser, Farrow, and Hickman, though generally consistent with
      each other, are lacking in consistency with the longitudinal medical
      evidence of record and are therefore entitled to little weight. The
      treatment notes indicate the claimant has sought treatment for
      exacerbated symptoms. However, per his own report and provider
      assessment, these exacerbated symptoms respond well to treatment,
      and, thus, his presentation and related mental status findings during
      these episodes of exacerbation are not representative of his mental
      functioning durationally.

(TR. 1309-1310). The ALJ then “beg[an] with Dr. Kresser’s narrative discussion,”

noting that the doctor had access to Carl Albert treating notes only through September

5, 2012 and that she had noted “Partial effectiveness of medication and ongoing

medication adjustment.” (TR. 1310). The ALJ then discussed, in detail, Plaintiff’s

mental health treatment at Carl Albert and various hospitals through 2017. See TR.

1310-1312. The ALJ concluded by stating:

      As such, the opinions of Drs. Kresser, Farrow, and Hickman, however
      apparently consistent with each other, cannot be given great weight, as
      they are neither consistent with nor supported by the Carl Albert treating
      notes, including the mental status examination findings, provider
      assessments, and the claimant’ statements, including response to
      treatment and his activities.

(TR. 1312).

      C.      Error in the ALJ’s Evaluation of the Medical Evidence

      Mr. Smallwood alleges error in the ALJ’s evaluation of the evidence. According

to Plaintiff: (1) the ALJ committed legal error in the evaluation of opinions from Drs.

Kresser, Farrow, and Hickman, and (2) substantial evidence does not exist to support

                                          12
      Case 5:20-cv-00085-STE Document 30 Filed 02/26/21 Page 13 of 20




the ALJ’s decision when examining the record as a whole. (ECF No. 23:6-12; 29:4-6).

The Court finds legal error in the consideration of opinion from Dr. Hickman which

warrants remand. See infra. Absent findings on Dr. Hickman’s opinion, the Court

cannot determine whether the ALJ’s decision is supported by substantial evidence.

Larkins ex rel. M.D. v. Colvin, 568 F. App’x 646, 649 (10th Cir. 2014).

              1.       The ALJ’s Duty to Evaluate Medical Opinions

       Regardless of its source, the ALJ has a duty to evaluate every medical opinion

in the record. Hamlin v. Barnhart, 365 F.3d 1208, 1215 (10th Cir. 2004); 20 C.F.R. §§

404.1527(c) & 416.927(c). The weight given each opinion will vary according to the

relationship between the claimant and medical professional. Hamlin, 365 F.3d at 1215.

For example, in evaluating a treating physician’s opinion, the ALJ must follow a two-

pronged analysis. First, the ALJ must determine, then explain, whether the opinion is

entitled to controlling weight. Langley v. Barnhart, 373 F.3d 1116, 1119 (10th Cir.

2004). This analysis, in turn, consists of two phases. First, an ALJ must consider whether

the opinion is “well-supported by medically acceptable clinical and laboratory

diagnostic techniques” and consistent with other substantial evidence in the record.

Policy Interpretation Ruling Titles II and XVI: Giving Controlling Weight to Treating

Source Medical Opinions, 1996 WL 374188, at 2 (July 2, 1996) (SSR 96-2p) (internal

quotations omitted).

       If controlling weight is declined, the ALJ must assess the opinion under a series

of factors which are considered when assessing any medical opinion, regardless of its

source. These factors include: (1) the length of the treatment relationship and the


                                           13
       Case 5:20-cv-00085-STE Document 30 Filed 02/26/21 Page 14 of 20




frequency of examination; (2) the nature and extent of the treatment relationship,

including the treatment provided and the kind of examination or testing performed;

(3) the degree to which the physician’s opinion is supported by relevant evidence; (4)

consistency between the opinion and the record as a whole; (5) whether or not the

physician is a specialist in the area upon which an opinion is rendered; and (6) other

factors brought to the ALJ’s attention which tend to support or contradict the opinion.

Krausner v. Astrue, 638 F.3d 1324, 1330 (10th Cir. 2011); 20 C.F.R §§ 404.1527 &

416.927.3

       Although the ALJ need not explicitly discuss each factor, the reasons stated

must be “sufficiently specific” to permit meaningful appellate review. See Oldham v.

Astrue, 509 F.3d 1254, 1258 (10th Cir. 2007); SSR 96-2p, at *5. If the ALJ rejects an

opinion completely, he must give “specific, legitimate reasons” for doing so. Watkins

v. Barnhart, 350 F.3d 1297, 1300 (10th Cir. 2003) (internal citations omitted). In

addition,     “opinions      from      any     medical      source      on issues reserved to

the Commissioner must never be ignored.” SSR 96-5p, 1996 WL 374183, at *3 (July

2, 1996).




3
  Mr. Smallwood’s applications for benefits were filed in 2011. See supra. As a result, the ALJ’s
review of medical opinions in Mr. Smallwood’s case is governed by 20 C.F.R. §§ 404.1527 &
416.927. For claims filed after March 27, 2017, the Commissioner is no longer required to
“defer or give any specific evidentiary weight, including controlling weight, to any medical
opinion(s)[.]” 20 C.F.R. §§ 404.1520c(a) & 416.920c(a). Instead, the ALJ need only articulate
how persuasive he finds the medical opinion. See 20 C.F.R. §§ 404.1520c(b) & 416.920c(b).

                                               14
      Case 5:20-cv-00085-STE Document 30 Filed 02/26/21 Page 15 of 20




             2.     Dr. Kresser’s Opinion

      Mr. Smallwood alleges that the ALJ “impermissibly ignored or minimized” Dr.

Kresser’s findings. (ECF No. 23:10). The Court disagrees. As stated, Dr. Kresser was a

State Agency psychologist who reviewed Plaintiff’s case file and rendered an opinion

in November 2012. See TR. 591-592, 604-606. The ALJ acknowledged Dr. Kresser’s

opinion, but discounted it because it was based on a limited review of the entirety of

the record—specifically only evidence from Carl Albert through September 5, 2012.

See TR. 1308-1309; TR. 591. After discounting the opinion, the ALJ discussed evidence

from Carl Albert and other mental health providers ranging in time from June 2012

through January 31, 2018 and ultimately concluded that Dr. Kresser’s opinion was

“neither consistent with, nor supported by the Carl Albert treating notes, including the

mental status examination findings, providers assessments, and the claimant’s

statements, including responses to treatment and his activities.” (TR. 1312). Thus, the

Court concludes the ALJ: (1) did not “impermissibly ignore[] or minimize[]” Dr.

Kresser’s opinions and (2) the ALJ properly relied on inconsistency and a lack of

support in the record as bases to reject the opinions. See supra.

             3.     Dr. Farrow’s Opinion

      The opinion from Dr. Farrow at issue is the August 8, 2014 letter stating that

Plaintiff was “unable to work at th[at] time.” (TR. 1279). As discussed, the ALJ

discounted the opinion, relying on the fact that it had been based on findings “before

[Mr. Smallwood] was stabilized.” (TR. 1309). Plaintiff disagrees with the ALJ’s

treatment of the opinion, arguing that the opinion is supported by Dr. Farrow’s own


                                          15
      Case 5:20-cv-00085-STE Document 30 Filed 02/26/21 Page 16 of 20




notes, treatment notes from other practitioners at Carl Albert, and Dr. Kresser’s

opinion. (ECF No. 23:8).

       Dr.   Farrow’s   opinion   that   Plaintiff    was     unable      to     work   involved

an issue reserved to    the Commissioner. See 20            C.F.R.     §§        404.1527(d)(1);

416.927(d)(1) (stating that an opinion that the claimant was “unable to work”

is reserved to   the Commissioner; see    also       SSR    96–5p    at     *2    (stating   that

the issue involving the existence of a “disability,” under the Social Security Act,

is reserved to the Commissioner). As such, the ALJ could not ignore the opinion, but

instead had a duty to evaluate it. See Lackey v. Barnhart, 127 F. App’x 455, 457-58

(“the ALJ must evaluate all evidence in the case record that may have a bearing on

the determination or decision of disability, including opinions from medical sources

about issues reserved to the Commissioner.”) (internal quotation marks omitted); SSR

96-5p, at *3 (July 2, 1996) (“opinions from any medical source on issues reserved to

the Commissioner must never be ignored.”).

       Here, the ALJ did not ignore Dr. Farrow’s opinion, rather he discounted it

because it had been based on a mere snapshot of Plaintiff’s mental health. See TR.

1309. That was all the ALJ was required to do. See supra. Plaintiff’s argument

otherwise—i.e.—that Dr. Farrow’s opinion was supported by other evidence—is an

improper attempt to re-weigh the evidence, which this Court cannot do. See Vigil, 805

F.3d at 1201 (noting that the court will “neither reweigh the evidence nor substitute

[its] judgment for that of the agency”) (internal quotation marks omitted). The Court

finds no error in the ALJ’s evaluation of Dr. Farrow’s opinion.


                                           16
        Case 5:20-cv-00085-STE Document 30 Filed 02/26/21 Page 17 of 20




               4.    Dr. Hickman’s Opinion

        Dr. Hickman completed a “Medical Interrogatory—Mental Impairment(s)—

Adult” form and found that:

    •    beginning September 1, 2010, Mr. Smallwood met and/or equaled three “listed”
         mental impairments—Listings 12.05, 12.06, and 12.15;

    •    the impairments were “serious and persistent;” and

    •    Plaintiff suffered “moderate” limitations in his ability to “understand,
         remember, or apply information;” and “marked” limitations in his abilities to:
         (1) interact with others, (2) concentrate, persist, and maintain pace, and (3)
         adapt or manage himself.

(TR. 2007-2010).

        According to Mr. Smallwood, the ALJ ignored Dr. Hickman’s findings that

Plaintiff’s mental impairments were “serious and persistent.” See ECF No. 23:11 (“The

ALJ ignored [evidence of] Claimant’s ability to function outside of … highly structured

settings [as noted by Dr. Hickman in support of his opinion].”). Plaintiff is correct.

        Dr. Hickman had concluded that Plaintiff’s mental impairments were “serious

and persistent” in support of his larger finding that Mr. Smallwood had met and/or

equaled Listings 12.05, 12.06, and 12.15. (TR. 2010). However, in evaluating Dr.

Hickman’s opinion, the ALJ completely ignored these aspects of Dr. Hickman’s opinion,

instead noting only the portion of the opinion regarding Plaintiff’s “moderate” and

“marked” limitations. See TR. 1309. The ALJ’s blatant disregard directly contradicts the

ALJ’s duty to “evaluate every medical opinion” in the record. See 20 C.F.R. §§

404.1527(c) & 416.927(c).




                                           17
       Case 5:20-cv-00085-STE Document 30 Filed 02/26/21 Page 18 of 20




       In defense of the ALJ’s treatment of Dr. Hickman’s opinion, the Commissioner

states: “the ALJ observed that [Dr. Hickman] provided no explanation for his opinion

than to cite to exhibit numbers.” (ECF No. 27:11). The ALJ did cite this rationale when

discounting a portion of Dr. Hickman’s opinion. See TR. 1309. But the rationale is not

legitimate in light of the form’s instructions to cite the “exhibit and page number” of

the medical evidence that supported the opinion; which is precisely what Dr. Hickman

did. See TR. 2007-2009. Furthermore, Defendant is silent regarding the fact that the

ALJ completely ignored findings that Plaintiff had met and/or equaled three “Listings.”

See ECF No. 27. Defendant’s argument is not persuasive and the Court concludes that

the ALJ erred in his treatment of Dr. Hickman’s opinions.

       In addition to the legal error, Mr. Smallwood also alleges that the decision lacks

substantial evidence overall. See ECF Nos. 23 & 29. But in light of the legal error

regarding the ALJ’s treatment of Dr. Hickman’s opinion, the Court cannot evaluate Mr.

Smallwood’s claim that the decision lacked substantial evidence. See Moses v. Berryhill,

2019 WL 167421, at *3 (W.D. Okla. Jan. 10, 2019) (noting that reversal on a legal

error “obviate[es] the need to discuss whether the decision had been otherwise

supported by substantial evidence.”).

VII.   REMAND INSTRUCTIONS

       On remand, the ALJ shall, at step three, specifically discuss Dr. Hickman’s

opinions that Plaintiff met and/or equaled Listings 12.05, 12.06, and 12.15. If a

question exists regarding the evidentiary support for Dr. Hickman’s opinion, because

it was recorded by reference to “exhibit and page number” per the form’s instructions,


                                           18
      Case 5:20-cv-00085-STE Document 30 Filed 02/26/21 Page 19 of 20




the ALJ shall seek clarification from Dr. Hickman himself. If after consideration of Dr.

Hickman’s opinion at step three, the case proceeds to the remaining steps of the

sequential evaluation, the ALJ shall consider the impact of Dr. Hickman’s opinion on

the RFC and make specific findings in relation thereto.

VIII. PLAINTIFF’S REMAINING ALLEGATION OF ERROR

       In a third allegation of error, Mr. Smallwood alleges that the ALJ erred in failing

to find a disability for the closed period of June 1, 2011, through December 31, 2014

in light of evidence that Plaintiff had been hospitalized for 51 days and had visited the

emergency room an additional number of times during that period. (ECF No. 23:13).

According to Mr. Smallwood: (1) the evidence of hospitalizations and emergency room

visits is inconsistent with testimony from three vocational experts who testified that

“frequent unscheduled work breaks and work absences… would preclude all

competitive work” and (2) the ALJ failed to investigate and clarify the inconsistency.

(ECF No. 23:13).

       In light of the ordered remand, the Court concludes that any findings on this

issue would be premature. For example, a conclusive finding at step three based on

Dr. Hickman’s opinion would end any further discussion on the issue. However, if the

case proceeds past step three, the ALJ shall consider whether Plaintiff’s hospitalizations

and emergency room visits had impacted his ability to work. But at this juncture, the

Court makes no finding on the issue and declines consideration of the same. See

Robinson v. Barnhart, 366 F.3d 1078, 1085 (10th Cir. 2004) (“We will not reach the




                                           19
      Case 5:20-cv-00085-STE Document 30 Filed 02/26/21 Page 20 of 20




remaining issues raised by claimant because they may be affected by the ALJ’s

resolution of this case on remand.”).

                                        ORDER

      The Court has reviewed the medical evidence of record, the transcript of the

administrative hearing, the decision of the ALJ, and the pleadings and briefs of the

parties. Based on the forgoing analysis, the Court REVERSES AND REMANDS the

Commissioner’s decision. On remand, the ALJ shall properly assess the opinion of Dr.

Hickman in accordance with the findings above.

      ENTERED on February 26, 2021.




                                         20
